Gaston, Judge.
The writ upon which the sheriff undertook to arrest the defendant, is so very defective, that with every disposition to view with indulgence the process of magistrates in the exercise of their civil jurisdiction, we should have great difficulty in sustaining it as an execution, were it not for the principles established in former adjudications. But after it has been long settled, that a mandate from a magistrate, endorsed upon a judgment “execute and sell the defendant’s property according to law,” is a valid fieri facias to make the amount of that judgment out of the goods and chattels of the defendant, and for want of such, to levy upon his lands, we do not see how we can hold that the mandate in this case is not a valid capias ad satisfaciendum. It is endorsed on the judgment — is addressed to the proper officer — orders1 the seizure of the defendant’s person according to law — and if it be not a ca. sa. neither is nor resembles any thing else. Perhaps it might have been better, had a less latitudinous interpretation been originally put upon these acts of magisterial power; but we cannot now do so, without, throwing the law into confusion.
This opinion is to be certified to the court below, with directions to proceed to judgment againbt Jhe defendant accordingly; and there must be judgment against him here for costs.
Per Curiam. Judgment to be affirmed.